                  Case 1:18-cr-00299-SCJ Document 21 Filed 01/28/19 Page 1 of 6


                                    UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF GEORGIA
                                          ATLANTA DIVISION




UNITED STATES OF AMERICA                                           )      JUDGMENT IN A CRIMINAL CASE
                                                                   )
v.                                                                 )      Case Number:           1:18-CR-0299-SCJ
                                                                   )      USM Number:            71819019
EVELYN K. TAYLOR-PARKS                                             )
                                                                   )      Jay Strongwater, Emily Strongwater
                                                                          Defendant’s Attorney
                                                                   )
THE DEFENDANT:

Pleaded guilty to count(s) 1.

Title & Section                       Nature of Offense                              Offense Ended            Count

18 U.S.C. § 666(a)(1)(B)              Conspiracy to Commit Bribery                   February, 2014           1

       The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed
pursuant to the Sentencing Reform Act of 1984.

       It is ordered that the defendant shall pay the special assessment of $100.00 which shall be due immediately.

         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed
by this judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States
Attorney of material changes in economic circumstances.


                                                           January 28, 2019
                                                           Date of Imposition of Judgment


                                                          s/Steve C. Jones
                                                            Signature of Judge


                                                           STEVE C. JONES, U. S. DISTRICT JUDGE
                                                           Name and Title of Judge

                                                           January 28, 2019
                                                           Date
                        Case 1:18-cr-00299-SCJ Document 21 Filed 01/28/19 Page 2 of 6
Judgment in a Criminal Case
Sheet 2 — Imprisonment
DEFENDANT: EVELYN K. TAYLOR-PARKS                                                                    Judgment — Page 2 of 6
CASE NUMBER: 1:18-CR-0299-SCJ


                                                IMPRISONMENT

         The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of: TWENTY-ONE (21) MONTHS.

          The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          As notified by the United States Marshal.


                                                       RETURN

I have executed this judgment as follows:




Defendant delivered on                                               to


at                                                                , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL

                                                                   By:
                                                                          Deputy U. S. Marshal
                        Case 1:18-cr-00299-SCJ Document 21 Filed 01/28/19 Page 3 of 6
Judgment in a Criminal Case
Sheet 3 — Supervised Release
DEFENDANT: EVELYN K. TAYLOR-PARKS                                                                    Judgment — Page 3 of 6
CASE NUMBER: 1:18-CR-0299-SCJ


                                           SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of: THREE (3) YEARS.



                                           MANDATORY CONDITIONS

1.        You must not commit another federal, state or local crime.
2.        You must not unlawfully possess a controlled substance.
3.        You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within
          15 days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the
          court.
4.        You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
          a sentence of restitution. Restitution payments must be made to Clerk, U.S. District Court, Northern District
          of Georgia, 2211 U.S. Courthouse, 75 Ted Turner Dr. SW, Atlanta, GA 30303.
5.        You must cooperate in the collection of DNA as directed by the probation officer.

You must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.
                              Case 1:18-cr-00299-SCJ Document 21 Filed 01/28/19 Page 4 of 6
      Judgment in a Criminal Case
      Sheet 3 — Supervised Release
      DEFENDANT: EVELYN K. TAYLOR-PARKS                                                                                  Judgment — Page 4 of 6
      CASE NUMBER: 1:18-CR-0299-SCJ

                                              STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

 1.         You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
            release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
            time frame.
 2.         After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
            and when you must report to the probation officer, and you must report to the probation officer as instructed.
3.          You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
            the court or the probation officer.
 4.         You must answer truthfully the questions asked by your probation officer.
 5.         You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
            arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
            notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
            within 72 hours of becoming aware of a change or expected change.
6.          You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
            to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
 7.         You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
            from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer
            excuses you from doing so. If you plan to change where you work or anything about your work (such as your position or your
            job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer
            at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
            hours of becoming aware of a change or expected change.
 8.         You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
            convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of
            the probation officer.
 9.         If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.         You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
            was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus
            or tasers).
11.         You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
            without first getting the permission of the court.
12.         If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
            require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
            person and confirm that you have notified the person about the risk.
13.         You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

I understand that a violation of any of these conditions of supervised release may result in modification, extension, or revocation of my
term of supervision.

Defendant’s Signature                                                                             Date

USPO’s Signature                                                                                  Date
                        Case 1:18-cr-00299-SCJ Document 21 Filed 01/28/19 Page 5 of 6
Judgment in a Criminal Case
Sheet 3 — Supervised Release
DEFENDANT: EVELYN K. TAYLOR-PARKS                                                                    Judgment — Page 5 of 6
CASE NUMBER: 1:18-CR-0299-SCJ


                     ADDITIONAL STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following additional standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for your behavior while
on supervision and identify the minimum tools needed by probation officers to keep informed, report to the court,
and bring about improvements in your conduct and condition.

1.        You must refrain from the excessive use of alcohol.

2.        You must submit your person, property, house, residence, vehicle, papers, computers (as defined in 18
          U.S.C. § 1030(e)(l)), other electronic communications or data storage devices or media, or office to a search
          conducted by a United States Probation Officer. Failure to submit to a search may be grounds for revocation
          of release. You must warn any other occupants that the premises may be subject to searches pursuant to this
          condition. An officer may conduct a search pursuant to this condition only when reasonable suspicion exists
          that you violated a condition of your supervision and that areas to be searched contain evidence of this
          violation. Any search must be conducted at a reasonable time and in a reasonable manner.

                               SPECIAL CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following special conditions of supervision.

You must pay any financial penalty that is imposed by this judgment and that remains unpaid at the commencement
of the term of supervised release at the monthly rate of at least $200.00, plus 25% of gross income in excess of
$2,500.00 per month.

The defendant shall make a full and complete disclosure of finances and submit to an audit of financial documents
at the request of the United States Probation Officer.

The defendant shall not incur new credit charges or open additional lines of credit without the approval of the
probation officer and unless the defendant is in compliance with the installment payment schedule.
                        Case 1:18-cr-00299-SCJ Document 21 Filed 01/28/19 Page 6 of 6
Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties
DEFENDANT: EVELYN K. TAYLOR-PARKS                                                                 Judgment — Page 6 of 6
CASE NUMBER: 1:18-CR-0299-SCJ


                                        CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                    Restitution

TOTALS              $14,999.85

The defendant must make restitution (including community restitution) to the following payees in the amount
listed below. Restitution payments must be made to Clerk, U.S. District Court, Northern District of Georgia,
2211 U.S. Courthouse, 75 Ted Turner Dr. SW, Atlanta, GA 30303.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment,
unless specified otherwise in the priority order or percentage payment column below. However, pursuant to 18
U.S.C. § 3664(I), all nonfederal victims must be paid before the United States is paid.


                                                                         Restitution                   Priority or
Name of Payee                                  Total Loss**              Ordered                       Percentage

City of Atlanta - Department of Law            $14,999.85               $14,999.85
c/o Nina Hickson, Esq.
55 Trinity Avenue, Suite 500
Atlanta, GA 30303

TOTALS                                         $14,999.85               $14,999.85


The defendant shall make restitution payments from any wages she may earn in prison n accordance with the
Bureau of Prisons Financial Responsibility Program. Any portion of the restitution that is not paid in full at the
time of the defendant’s release from imprisonment shall become a condition of supervision and be paid at the
monthly rate of at least $200.00, plus 25% of gross income in excess of $2,500.00 per month.
